Case 2:18-cr-20451-DPH-RSW ECF No. 170, PageID.7473 Filed 12/29/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
          Plaintiff,                                 Case No. 18-cr-20451
 v.                                                  Hon. Denise Page Hood

 Francisco Patino, M.D.,
             Defendant.
                                        /

                MOTION TO SUPPLEMENT EXHIBIT A

       The United States of America, by its undersigned attorneys, respectfully

 requests to supplement Exhibit A to the Government's Response to Defendant's

 Emergency Motion for Pre-trial Release (filed under seal attached to Docket Entry

 167). The proposed supplement (Proposed Exhibit A-1, filed under seal) contains

 updated medical information spanning the period of time between that covered by

 Exhibit A and the present. The Defendant does not oppose this motion.

       District courts have the inherent power to manage their dockets and

 courtroom “with a view toward the efficient and expedient resolution of cases.”

 Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016). Granting leave to supplement here

 will achieve exactly that goal. These records show the Defendant’s COVID-19

 symptoms have largely resolved, and that he is anticipated to be discharged back to

 his housing unit with no restrictions following an isolation period. This

 information bears directly on the question posed in the Defendant’s emergency
Case 2:18-cr-20451-DPH-RSW ECF No. 170, PageID.7474 Filed 12/29/20 Page 2 of 3




 motion, namely, whether the Defendant can receive adequate medical care in his

 current location.

       WHEREFORE, the Government respectfully requests that Proposed Exhibit

 A-1 to the Government’s Response to Defendant’s Emergency Motion for Pre-trial

 Release be accepted by this Court as a supplement to Exhibit A.



                                         Respectfully submitted,

                                         MATTHEW SCHNEIDER
                                         United States Attorney

                                         s/Kathleen Cooperstein
                                         Kathleen Cooperstein
                                         U.S. Department of Justice
                                         Criminal Division, Fraud Section
                                         211 West Fort Street, Ste. 2001
                                         Detroit, MI 48226
                                         Phone: (202) 975-2958
                                         Email:Kathleen.cooperstein@usdoj.gov

 Dated: December 29, 2020
Case 2:18-cr-20451-DPH-RSW ECF No. 170, PageID.7475 Filed 12/29/20 Page 3 of 3




                        CERTIFICATE OF SERVICE

       I certify that on December 29, 2020, I electronically filed the foregoing

 document with the Clerk of Court using the ECF system, which will send

 notification of such filing to counsel for the Defendant.



                                           s/Kathleen Cooperstein
                                           Kathleen Cooperstein
                                           U.S. Department of Justice
                                           Criminal Division, Fraud Section
                                           211 West Fort Street, Ste. 2001
                                           Detroit, MI 48226
                                           Phone: (202) 975-2958
                                           Email:Kathleen.cooperstein@usdoj.gov
